DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 11, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mungas US20130196273.
Regarding claim 1, Mungas US20130196273 discloses a heater apparatus to provide heat to at least one component of a spacecraft (¶33), wherein the heater apparatus comprises: 
a combustion chamber for a hypergolic propellant (¶24) (combustion chamber 120, 220 Fig. 1 and Fig. 2), and a heat radiator configured to radiate heat originating from the combustion chamber towards the at least one component to be heated (heat exchanger 122/222 necessarily radiates at least a portion of the heat transferred), 
wherein the combustion chamber is arranged in a heat conducting block at least partially attached to a surface of the heat radiator (seen in Fig. 1, also seen in the embodiment of Fig. 2), 
the heat conducting block and the heat radiator contacting each other along a two- dimensional area of contact, the area of contact given by a flat surface of the heat conducting block contacting a flat surface of the heat radiator (best seen in Fig. 2, combustion chamber 220 is a block and shares a flat area of contact with heat exchanger 222).
Regarding claim 2, Mungas further discloses the heater apparatus according to claim 1, further comprising an exhaust duct configured to discharge exhaust fumes from the combustion chamber, wherein at least a portion of the exhaust duct is configured to deliver heat absorbed from exhaust fumes to the heat radiator (¶22 exhaust gasses from the combustion chamber flow through passages of the heat exchanger).
Regarding claim 8, Mungas further discloses the heater apparatus according to claim 1, wherein the heater apparatus is further configured to operate as a thruster (Fig. 1, ¶23).
Regarding claim 9, Mungas further discloses the heater apparatus according to claim 1, further comprising at least one adjustable valve configured to control a supply of the hypergolic propellant into the combustion chamber (¶21, valves 118 or 218).
Regarding claim 10, Mungas further discloses the heater apparatus according to claim 1, further comprising at least one pressure reducer configured to control a supply of the hypergolic propellant into the combustion chamber  (¶21, valves 118 or 218).
Regarding claim 11, Mungas US20130196273 discloses a spacecraft  (¶33, ¶20, Mungas expressly teaches embodiments where in the heater apparatus is part of a spacecraft) comprising at least one component to be heated and a heater apparatus according to claim 1 (Fig. 1, Fig. 2, see claim 1 above), the heater apparatus configured to heat the at least one component to be heated (Fig. 1 and Fig. 2).
Regarding claim 12, Mungas US20130196273 discloses a method for heating at least one component of a spacecraft (¶33), the method comprising: 
generating heat by combustion of a hypergolic propellant in a combustion chamber for a hypergolic propellant  (combustion chamber 120, 220 Fig. 1 and Fig. 2), and radiating at least a portion of the heat towards the at least one component (heat exchanger 122/222 necessarily radiates at least a portion of the heat transferred), 
wherein the combustion chamber is arranged in a heat conducting block at least partially attached to a surface of a heat radiator (seen in Fig. 1, also seen in the embodiment of Fig. 2), 
the heat conducting block and the heat radiator contacting each other along a two-dimensional area of contact, the area of contact given by a flat surface of the heat conducting block contacting a flat surface of the heat radiator (best seen in Fig. 2, combustion chamber 220 is a block and shares a flat area of contact with heat exchanger 222).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mungas US20130196273 in view of  Kenny et al. US20040206477.
Regarding claim 3, Mungas does not expressly disclose the heater apparatus according to claim 2, wherein the exhaust duct forms at least one loop along a surface of the heat radiator.
Kenny et al. US20040206477 teaches a heat exchanger for a heat conductive block (Fig. 1A, 1B, 1C) wherein the flow path through the heat exchanger forms at least one loop and a plurality of branches (Fig. 1B, inter alia).  
Mungas teaches a micro-fluidic heat exchanger but lacks specificity to the details of the channel structure.  One of ordinary skill in the art would necessarily look to other micro channel heat exchangers in the art for guidance in constructing the device.   General knowledge in the art would recognize that varying the flow path in the heat exchanger would vary the thermal transfer properties.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to have at least one loop and a plurality of branches as taught by Kenny, since doing so amounts to a known technique for arranging flow paths in heat exchangers with the known predictable result of transferring heat.  
Regarding claim 4, Mungas does not expressly disclose the heater apparatus according to claim 2, wherein the exhaust duct forms at least one loop within the heat radiator.
Kenny et al. US20040206477 teaches a heat exchanger for a heat conductive block (Fig. 1A, 1B, 1C) wherein the flow path through the heat exchanger forms at least one loop and a plurality of branches (Fig. 1B, inter alia).  
Mungas teaches a micro-fluidic heat exchanger but lacks specificity to the details of the channel structure.  One of ordinary skill in the art would necessarily look to other micro channel heat exchangers in the art for guidance in constructing the device.   General knowledge in the art would recognize that varying the flow path in the heat exchanger would vary the thermal transfer properties.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to have at least one loop and a plurality of branches as taught by Kenny, since doing so amounts to a known technique for arranging flow paths in heat exchangers with the known predictable result of transferring heat.  
Regarding claim 5, Mungas does not expressly disclose the heater apparatus according to claim 2, wherein the exhaust duct comprises at least two branches.
Kenny et al. US20040206477 teaches a heat exchanger for a heat conductive block (Fig. 1A, 1B, 1C) wherein the flow path through the heat exchanger forms at least one loop and a plurality of branches (Fig. 1B, inter alia).  
Mungas teaches a micro-fluidic heat exchanger but lacks specificity to the details of the channel structure.  One of ordinary skill in the art would necessarily look to other micro channel heat exchangers in the art for guidance in constructing the device.   General knowledge in the art would recognize that varying the flow path in the heat exchanger would vary the thermal transfer properties.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device to have at least one loop and a plurality of branches as taught by Kenny, since doing so amounts to a known technique for arranging flow paths in heat exchangers with the known predictable result of transferring heat.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mungas US20130196273 in view of Haiding et al. US6151887.
 Regarding claim 7, Mungas does not expressly disclose the heater apparatus according to claim 1, further comprising a heat insulation block enclosing a portion of the combustion chamber.
Haiding et al. US6151887 teaches a combustion chamber for a rocket wherein the combustion chamber 100 is provides with insulation in order to protect structural components arranged in 
the vicinity of the combustion chamber 100 from too great a thermal strain (Col. 13 Ln. 55-63). 
It would have been obvious to one ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with insulation as taught by Haiding since doing so would protect components from thermal strain.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/               Examiner, Art Unit 3762                             

/AVINASH A SAVANI/               Primary Examiner, Art Unit 3762